DETAILED ACTION
An amendment, amending claims 1, 8 and 12, was entered on 1/22/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the cited art fails to teach the newly added limitation wherein the opening is on a side facing the substrate and the opening corresponds to the shape of the deposited material.  This is persuasive.  A new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flax (US 3,450,043).
Claims 1, 2 and 4:  Flax teaches a process of forming a powder film via electrostatic spraying (Abst.) comprising the steps of: filling an opening with a powder by brushing the powder into the opening (i.e. claimed rubbing), the opening being in the same shape as the film to be formed and the opening facing the substrate on which the film will be formed (Figs. 1-5; 2:40-3:4); and forming the powder film by charging the powder and generating an electric field between the opening and the substrate which causes the powder to move from the opening to the substrate (2:40-3:4; Fig. 2-5).
Claim 8:  Flax further teaches that the powder filling member comprises a porous body (20) and a mask covering the porous body (22) wherein the mask includes the opening (22) and faces the substrate (Figs. 2, 4; 2:40-3:4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 7, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flax in light of Hirokazu (JP 2010-207779, machine translation).
Claims 3, 12 and 15:  Flax teaches that the opening is filled by brushing, but fails to teach that it can be filled by vibrating.  Hirokazu teaches an electrostatic spraying process similar to Flax except Hirokazu teaches that vibration can be used to fill the screen and discharge the powder (Abst.).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected vibration in place of rubbing as the means for loading and discharging powder in Flax with the predictable expectation of success.
Claims 7 and 14:  Flax fails to teach that the powder is vibrated during the step of moving the powder.  Hirokazu, however, explains that vibration can be used to aid in the step of moving the powder to the substrate (p. 4).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used vibration to aid in the moving of the powder in the process of Flax with the predictable expectation of success.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flax in light of Forstmann et al. (US 3,768,987).
Claim 5:  Flax fails to teach that the screen is loaded by electrostatic spraying.  Forstmann explains that electrostatic spraying can also be suitably selected as a means for loading a powder (5:17-21).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected electrostatic spraying in place of rubbing as the means for loading the screen in Flax with the predictable expectation of success.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Flax in light of Kawaoka (US 2011/0318500).
Claim 6:  Flax fails to teach that brushing is used to aid in discharging the powder.  Kawaoka teaches an electrostatic spraying process similar to Flax and explains that rubbing the powder can be used as a means for aiding its moving from the opening to the substrate (Abst.).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have rubbed the powder during the moving step in order to have aided in moving the powder to the substrate with the predictable expectation of success.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Flax and Hirokazu in light of Kawaoka for the same reasons given above with respect to claims 6 and 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712